Title: From George Washington to Maurice-Auguste de Beniousky, 18 March 1782
From: Washington, George
To: Beniousky, Maurice-Auguste de


                        
                            Sir
                            Philadelphia 18 Mch 82
                        
                        I am honord with your Letter of this Morning.
                        It would give me very great pleasure to recommend to Congress an Officer of your Rank and Abilities—could I
                            suppose that such a recommendation would have any weight in inducing them to accept those offers of Service which you Sir
                            so generously make—to this Country—but I am sorry to say that the situation of our affairs at this time is Such that a
                            considerable reduction has lately taken place among our old officers by which some very valuable General Officers who have
                            Served their Country during the whole of this Contest & who wished to remain in service—will be obliged to retire.
                        I sincerely lament—that your arrival in America was not at an earlier period when this Country could have
                            Employed you in a manner Suitable to your Rank & thereby have recd essential benefit from that Military Experience
                            which a length of Service must have given you. I have the honor to be.

                    